*354Dismissed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Andre J. Howard, et al., appeal the district court’s order dismissing their civil complaint for failure to state a claim. We have reviewed the record and find no reversible error. Accordingly, we deny leave to proceed in forma pauperis and dismiss the appeal for the reasons stated by the district court. See Howard v. Washington County, No. 1:12-cv-00035, 2012 WL 4324948 (W.D.Va. filed Sept. 19, 2012; entered Sept. 21, 2012). We deny Howard’s motion for judgment. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

DISMISSED.